

116 HR 6330 IH: Coronavirus Housing Counseling Support Act
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6330IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mrs. Axne introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize additional funding for the housing counseling program of the Department of Housing and Urban Development.1.Short titleThis Act may be cited as the Coronavirus Housing Counseling Support Act. 2.FindingsThe Congress finds the following:(1)The spread of COVID–19, which is now considered a global pandemic, is expected to negatively impact the incomes of potentially millions of homeowners, making it difficult for them to pay their mortgages on time.(2)Housing counseling is critical to ensuring that homeowners have the resources they need to navigate the loss mitigation options available to them while they are experiencing financial hardship.3.HUD counseling program authorizationThere is authorized to be appropriated the Secretary of Housing and Urban Development $700,000,000 to carry out counseling services described under section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x).